
	
		I
		111th CONGRESS
		2d Session
		H. R. 5719
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2010
			Mr. Cardoza (for
			 himself and Mr. Putnam) introduced the
			 following bill; which was referred to the Committee on Armed Services, and in
			 addition to the Committee on Veterans’
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title 10, United States Code, to require the
		  Secretary of Veterans Affairs to develop, and the Secretary of Defense to
		  distribute to members of the Armed Forces upon their discharge or release from
		  active duty, information in a compact disk read-only memory format or other
		  appropriate digital format that lists and explains the health, education, and
		  other benefits for which veterans are eligible under the laws administered by
		  the Secretary of Veterans Affairs.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans’ Information Act.
		2.Veterans health,
			 education, and other benefits information in compact disk read-only memory
			 format or other appropriate digital format for members of the Armed Forces upon
			 their discharge or release from active duty
			(a)Development and
			 distribution of informationSection 1142 of title 10, United States
			 Code, is amended—
				(1)in subsection
			 (b)(17), by inserting before the period at the end the following: ,
			 including, once available, a copy of the compact disk or other appropriate
			 digital format developed by the Secretary of Veterans Affairs under subsection
			 (d) that contains the information described in such subsection;
			 and
				(2)by adding at the
			 end the following new subsections:
					
						(d)Veterans health,
				education, and other benefits information in digital format(1)The Secretary of
				Veterans Affairs shall develop and maintain in a compact disk read-only memory
				format, or other appropriate digital format, certain information that the
				Secretary determines would be helpful to veterans. The information shall
				include the following:
								(A)A
				listing and explanation of every benefit for which veterans may be eligible
				under the laws administered by the Secretary of Veterans Affairs and any other
				applicable law, and the eligibility criteria for receiving each such benefit,
				including the range of compensation and benefits available under the laws
				administered by the Secretary of Veterans Affairs that are based on grade,
				length of service, degree of disability, at separation or retirement, and other
				factors affecting compensation and benefits.
								(B)A comprehensive explanation of how
				veterans may apply for such benefits, including procedures, requirements, and
				locations for submitting applications for such benefits.
								(C)A listing of all facilities of the
				Department of Veterans Affairs and contact information for such
				facilities.
								(D)Contact information for State and
				local veterans agencies.
								(2)The compact disk or other digital
				format developed under this subsection shall be distributed to members of the
				Armed Forces pursuant to subsection (b) and, upon request, to family members of
				members of the armed forces. If a member of the armed forces is unable to
				receive the compact disk or other digital format, the compact disk or other
				digital format shall be distributed to a family member of that member of the
				Armed Forces, as determined by the Secretary concerned pursuant to regulations
				prescribed for such purpose, whether the family member requests the compact
				disk or other format or not.
							(e)Internet
				websiteThe Secretary of
				Veterans Affairs, the Secretary of Defense, and the head of any other relevant
				Government agency shall each maintain an Internet website on which information
				shall be made available at all times that clearly explains the benefits
				administered by that Secretary or agency head to which veterans are entitled
				and how veterans can secure those benefits. The website shall include all of
				the information contained on the compact disk or other digital format described
				in subsection (d) and information about how family members of veterans may
				request a compact disk or other digital format pursuant to subsection (d)(2).
				The information provided on the Internet website shall be updated not later
				than 30 days after any change affecting a benefit for which veterans may be
				eligible goes into
				effect.
						.
				(b)DeadlineThe compact disk or other digital format
			 required by section 1142(d) of title 10, United States Code, as added by
			 subsection (a), shall be developed and ready for distribution to members of the
			 Armed Forces not later than one year after the date of the enactment of this
			 Act.
			
